UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1941



WILLIAM A. TACCINO,

                                              Plaintiff - Appellant,

          versus


NATIONAL RURAL LETTER CARRIERS ASSOCIATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-03-2373-1-JFM)


Submitted:   January 23, 2006           Decided:    February 10, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se.     Michael J. Gan, PEER & GAN,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William A. Taccino appeals the district court’s order

granting   summary     judgment    to   Defendant      in   this   civil    action

alleging breach of the duty of fair representation.                        We have

reviewed the record and find no reversible error.                Accordingly, we

affirm    for   the   reasons    stated    by   the    district    court.      See

Taccino    v.    National       Rural     Letter      Carriers     Assoc.,     No.

CA-03-2373-1-JFM (D. Md. July 19, 2005).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       AFFIRMED




                                    - 2 -